Mr. Chief Justice Clarity delivered the opinion of the court: This is an action brought by claimant to recover $5,000.00, for an injury he claims to have received while he was a member of Troop B, 106th Cavalry of Illinois National Guard. The allegation shows the claimant was thrown upon the pommel of his saddle while riding with his troop. The defendant comes and claims that claimant was not a member of the said Illinois National Guard at the time he alleges the injury took place. The claimant sets forth that he was injured in the service in August, 1922. Defendant claims that he was discharged on April 6th, 1922. It is the opinion of the court from the records in this case and after closely examining the evidence and arguments of counsel in the case that the showing is not sufficient to satisfy the court that the claimant was a member of the Illinois National Guard at the time of his injury. Therefore this claim is dismissed.